Citation Nr: 0432174	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  98-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active military service from June 1949 to 
September 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for a left knee injury.  The veteran 
appealed, and the Board remanded the claim for additional 
development in October 2000 and September 2003.  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination on this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran has a left knee disability that was aggravated 
during his service.  


CONCLUSION OF LAW

The veteran has a left knee disability that is the result of 
disease or injury that was aggravated during his active 
military service. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in October 2002, the veteran 
was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has fully granted the 
veteran's claim for service connection, the Board finds that 
a detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Service Connection

The Board initially notes that in the RO's June 1997 
decision, it determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for residuals of a left knee injury.  
However, in October 2000, the Board determined that the claim 
was more accurately characterized as entitlement to service 
connection for a left knee condition.  

The veteran argues that service connection is warranted for a 
left knee disability.  He argues that notations in his 
service medical records of a preservice left knee injury are 
incorrect, and that he injured his left knee after he hit a 
garbage can, with subsequent left knee pain during physical 
training.  See July 2000 transcript of personal hearing.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  That presumption can be rebutted by clear 
and unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  
See 38 C.F.R. § 3.306(b); Cotant v. Principi, 17 Vet. App. 
116, 130 (2003); Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

Service connection may be granted for a disability that 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  See VAOPGCPREC 82-90 (July 
18, 1990), 56 Fed. Reg. 45, 711 (1990).  

The veteran's service medical records include a June 1949 
entrance examination report which shows that a left knee 
condition was not noted.  An accompanying "report of medical 
history" shows that the veteran denied having had a trick or 
locked knee, and gave no other indication that he had ever 
had a left knee disorder.  

Given the foregoing, the veteran is entitled to a presumption 
of soundness at service entrance.  Therefore, the Board must 
determine whether the presumption of soundness is rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Cotant; VAOPGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004).  

The veteran's service medical records show that in late 
August 1949, he received treatment for left knee pain.  He 
reported that he had injured his knee two weeks before.  X-
rays revealed a cyst at the left femur.  The veteran was 
transferred to a hospital two days later.  The hospital 
report shows that the veteran gave a history of left knee 
trauma at age 14 after striking a fire hydrant; his left knee 
gradually regained movement "without treatment of any 
kind."  He stated that he had had no further trouble until 
about three weeks before, when he experienced pain during 
physical training.  The report indicates that the radiologist 
determined that the left femur had lesions representing a 
benign developmental defect or cyst.  The report further 
notes, "Because of the short tenure of service in the Navy 
and the EPTE (existed prior to enlistment) nature of his 
disability, no operative excision of these cysts is 
contemplated."  The report shows that the cysts were 
considered to have been present for many years, and that the 
veteran was recommended for discharge due to his left knee 
condition.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1979 and 2003.  
This evidence includes reports from R. W. Springstead, M.D., 
dated between 1991 and 1997.  An X-ray for the left knee 
dated in May 1991, shows that the veteran had marked left 
knee degenerative arthritis.  In another report, Dr. 
Springstead states that the veteran may require bilateral 
total knee replacements.  A VA joints examination report, 
dated in April 2003, shows that the veteran reported that he 
slipped and fell while on guard duty in 1949, with a gradual 
and progressive deterioration of left knee symptoms, to 
include pain.  The diagnosis was severe tricompartmental 
degenerative joint disease of the left knee.  The physician 
concluded by stating: "His current left knee disability is 
likely than not had its onset in the service as he states in 
the above mentioned history, that is he slipped and fell 
while he was on guard duty at the time."  The physician 
indicated that he had reviewed the veteran's claims file.  

The Board finds that the claims file contains "clear and 
unmistakable" evidence demonstrating that he had a 
preexisting left knee disorder.  Briefly stated, the 
veteran's service medical records show that he gave a 
detailed account of having injured his left knee prior to 
service.  A radiologist determined that the veteran's left 
femur had lesions representing a benign developmental defect 
or cyst, and that the cysts were considered to have been 
present for many years.  Therefore, a preexisting left knee 
disorder is shown.  

However, the Board finds that the claims file does not 
contain clear and unmistakable evidence that his left knee 
disorder was not aggravated by his service.  The veteran's 
service medical records show that he received treatment for 
left knee pain which began during physical training.  The 
veteran is currently shown to have degenerative joint disease 
of the left knee.  In an April 2003 opinion, a VA examiner 
concluded that the veteran's current left knee disability is 
related to his service.  In this regard, in the October 2004 
supplemental statement of the case (SSOC), the RO denied the 
claim after stating that the VA examiner appears to have 
accepted a statement from the veteran that is arguably 
unsubstantiated by service medical records.  Specifically, 
the physician appears to have accepted the veteran's 
statement that he had a "slip and fall" injury to his left 
knee during service; service medical records do not show a 
report of a "slip and fall" injury.  However, and in any 
event, the RO acknowledged that when read in context, the VA 
physician's opinion links the veteran's currently left knee 
degenerative joint disease to his service.  The RO did not 
attempt to obtain any additional clarification or explanation 
from the physician, and the physician indicated that he had 
reviewed the veteran's claims file.  There is no competent 
countervailing evidence of record.  Given the foregoing, the 
Board finds that the evidence shows that the veteran 
sustained a superimposed injury to his preexisting left knee 
disorder during service, see VAOPGCPREC 82-90, and that the 
claims file does not contain clear and unmistakable evidence 
that his left knee disorder was not aggravated by his 
service.  See 38 U.S.C.A. § 1111; Cotant.  His left knee 
disorder is therefore presumed to have been aggravated by 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service 
connection is therefore granted for a left knee disability.  


ORDER

Service connection for a left knee disability is granted.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



